DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification at [0047] is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “substantially straight sides of the peripheral chamber” must be shown or the feature(s) canceled from the claim(s).  Examiner notes that the drawings only appear to show tubular peripheral chambers without straight sides.  Furthermore, Applicant’s specification appears to describe the peripheral chamber as having a “tubular shape” at [0052].  Clarification is required on how a tubular shape can illustrate a straight side.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification – Disclosure
The disclosure is objected to because the acronyms or abbreviations “HMDI” and “H12” are not properly introduced in the specification.  The term should be provided in full followed by the acronym or abbreviation in parentheses similar to how Applicant has introduced other acronyms or abbreviations in the specification, e.g., thermoplastic polyurethane (TPU).  Appropriate correction is required.
Claim Objections
Claim 6 is objected to because at lines 2-3, “the variable thickness of the bladder” should instead read “the variable thickness of the peripheral chamber”.
Claim 16 is objected to because at lines 2-3, “the thickness of the bladder” should instead read “the thickness of the peripheral chamber”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 13 each recite the limitation “substantially straight”.  As not definition for the term “substantially” has been provided, it is unclear how much a line can deviate from straight and still be considered “substantially straight”.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  It is suggested that the limitation instead read “straight”.  For the purposes of examination, the limitation will be interpreted as best can be understood according to the suggested language when applying prior art.
Claims 4 and 14 each recite the limitation “the deformation zones are progressively defined along a length of the bladder”.  It is unclear how the deformation zones are defined “progressively”, i.e., whether they are changing in some way along the length of the bladder or if they are merely positioned along the length of the bladder.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Clarification/correction is required.  For the purposes of examination, the limitation will be interpreted as best can be understood when applying prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-10 (claims 3-4 as best can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over USPN 5,987,780 to Lyden (hereinafter, “Lyden”) in view of USPN 5,245,766 to Warren (hereinafter, “Warren”).
Regarding claim 1, Lyden teaches a bladder for an article of footwear (See Lyden, Figs. 3a & 4i; abstract; bladder (180)), the bladder comprising; an inner chamber including a first interior void (interior chamber (115)), the inner chamber having a constant thickness (See Lyden, Fig. 3a; interior chamber (115) has a constant thickness in at least the transverse direction; chamber (115) may be filled with a pressurized gas); and a peripheral chamber surrounding the inner chamber and including a second interior void (bladder tube (180a)), the peripheral chamber having a variable thickness that is greater than the constant thickness of the inner chamber (See Lyden, Figs. 3a & 4i; bladder tube (180a) is greater than thickness of interior chamber (115); thickness of peripheral chamber varies in at least the longitudinal direction).
That said, Lyden does not teach a tensile member disposed within the first interior void.
However, Warren, in a related footwear bladder art, is directed to a shoe sole having a cushioning element that is pressurized with a fluid, i.e., a bladder, said cushioning element containing a tensile load-bearing element (See Warren, Fig. 4; abstract).  More specifically, Warren teaches a tensile member disposed within the first interior void (See Warren, Fig. 4; multi-layered fabric structure (31) inside air cushioning chamber (30)).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the interior chamber of Lyden to include the fabric structure disclosed by Warren.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the interior chamber of Lyden to include the fabric structure disclosed by Warren in order to hold the interior chamber under tension to help retain the shape of the interior chamber and provide additional support to a wearer (See Warren, Col. 3, lines 53-59).  Furthermore, Lyden contemplates the addition of a tensile structure within a similar interior space in another embodiment of Lyden (See Lyden, Col. 7, lines 40-45).
Regarding claim 2, the modified sole structure of Lyden (i.e., Lyden in view of Warren, as described with respect to claim 1 above) further teaches wherein the peripheral chamber includes one or more deformation zones (See Lyden Figs. 3a & 4i; at least top portions of compressible bladder tube (180a) would deform under pressure).
Regarding claim 3, the modified sole structure of Lyden (i.e., Lyden in view of Warren, as described with respect to claims 1-2 above) does not teach wherein the deformation zones include substantially straight sides of the peripheral chamber.
However, Lyden further discloses in another embodiment that the bladder tubes can have a rectangular cross-sectional shape (See Lyden, Col. 4, lines 49-51).  More specifically, this embodiment of Lyden teaches wherein the deformation zones include substantially straight sides of the peripheral chamber (compressible tube having a rectangular cross-sectional shape would include at least one deformable substantially straight side).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to use the rectangular cross-sectional shape for the bladder tube disclosed by Lyden instead of the circular cross-sectional shape in the modified sole structure of Lyden, as the modification amounts to no more than the simple substitution of one known peripheral bladder cross-sectional shape for another with nothing more than the reasonable expectation of one cross-sectional shape performing just as well as the other to yield predictable results, i.e., peripheral cushioning support around a wearer’s foot.
Regarding claim 4, the modified sole structure of Lyden (i.e., Lyden in view of Warren, as described with respect to claims 1-2 above) further teaches wherein the deformation zones are progressively defined along a length of the bladder (See Lyden Figs. 3a & 4i; compressible top portions of compressible bladder tube (180a) are defined along the entire length of the bladder).
Regarding claim 5, the modified sole structure of Lyden (i.e., Lyden in view of Warren, as described with respect to claim 1 above) further teaches wherein the peripheral chamber includes a posterior segment disposed at a first end of the bladder and an anterior segment disposed at a second end of the bladder, the posterior segment having a greater thickness than the anterior segment (See annotated Fig. 4i of Lyden below; thickness of the bladder tube (180a) is greater at a posterior segment than at an anterior segment; Examiner notes that the term "segment" is very broad and merely means "one of the parts into which something is divided; a division, portion, or section". (Defn. No. 1 of "Random House Kernerman Webster's College Dictionary" entry via TheFreeDictionary.com)).

    PNG
    media_image1.png
    284
    612
    media_image1.png
    Greyscale

Annotated Fig. 4i of Lyden
Regarding claim 6, the modified sole structure of Lyden (i.e., Lyden in view of Warren, as described with respect to claims 1 and 5 above) further teaches wherein the peripheral chamber includes one or more elongate segments connecting the anterior segment and the posterior segment, the variable thickness of the bladder continuously tapering from the posterior segment to the anterior segment (See annotated Fig. 4i of Lyden above; bladder tube (180a) includes elongate segments connecting anterior and posterior segments, the thickness of bladder tube (180a) continuously tapering from posterior segment to anterior segment).
Regarding claim 9, the modified sole structure of Lyden (i.e., Lyden in view of Warren, as described with respect to claim 1 above) further teaches wherein the inner chamber is curved along a lengthwise direction of the bladder (See annotated Fig. 4i of Lyden above; interior chamber (115) is curved in the lengthwise direction from an overhead view as seen in Fig. 4i; the interior chamber follows the curves of the adjacent bladder tub (180a) along the length of the bladder).
Regarding claim 10, the modified sole structure of Lyden (i.e., Lyden in view of Warren, as described with respect to claims 1 and 9 above) further teaches wherein the inner chamber is straight along a widthwise direction of the bladder (See Lyden, Fig. 3a; interior chamber (115) is straight along a widthwise direction of the bladder).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lyden in view of Warren, as applied to claim 1 above, and further in view of US 2007/0063368 to Schindler (hereinafter, “Schindler”).
Regarding claim 7, the modified sole structure of Lyden (i.e., Lyden in view of Warren, as described with respect to claim 1 above) does not teach a first barrier layer and a second barrier layer cooperating to define each of the inner chamber and the peripheral chamber.
However, Schindler, in a related footwear bladder art, is directed to a fluid-filled bladder that houses a tensile member inside (See Schindler, Fig. 13; abstract).  More specifically, Schindler teaches a first barrier layer and a second barrier layer cooperating to define each of the inner chamber and the peripheral chamber (See Schindler Fig. 13; first and second barrier layers (51, 52) are bonded together to define chambers therein).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to form the bladder chambers of the modified sole structure of Lyden using the bonded first and second barrier layers disclosed by Schindler, as bonding first and second layers to form a bladder is well-known and understood method of forming and enclosing a sealed chamber for a footwear bladder (See Schindler, [0061]-[0062]).
Regarding claim 8, the modified sole structure of Lyden (i.e., Lyden in view of Warren and Schindler, as described with respect to claims 1 and 7 above) further teaches wherein the first barrier layer and the second barrier layer are attached to the tensile member in the inner chamber (See Schindler, Fig. 13; tensile member (60) is bonded to each of the first and second barrier layers (51, 52) during formation of the bladder).
Claims 11-16 and 19-20 (claims 13-14 as best can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over Lyden.
Regarding claim 11, Lyden teaches a bladder for an article of footwear (See Lyden, Fig. 4c; abstract; bladder (120)), the bladder comprising; an inner chamber (transverse portion (123) having sections (123a, 123b)); and a peripheral chamber completely surrounding and in fluid communication with the inner chamber (bladder tube (120a) completing surrounds and is in fluid communication with transverse portion (123); See Lyden, Col. 8, lines 19-26), the peripheral chamber including one or more deformation zones (See Lyden Fig. 4c; at least top portions of compressible bladder tube (120a) would deform under pressure).
That said, the embodiment of Lyden depicted in Fig. 4c is silent to the thickness of the transverse portions and does not explicitly teach the inner chamber having a constant thickness and the peripheral chamber having a greater thickness than the inner chamber. 
However, in another embodiment depicted in Figs. 3a and 4i, Lyden further discloses an intermediate interior chamber (115) spanning between medial and lateral sides of a bladder tube (180a).  More specifically, this embodiment of Lyden teaches the inner chamber having a constant thickness and the peripheral chamber having a greater thickness than the inner chamber (See Lyden, Fig. 3a; interior chamber (115) has a constant thickness in at least the transverse direction that is less than the thickness of the peripheral bladder tube (180a)).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the transverse portion (123) of Lyden to have a constant thickness that is smaller than the thickness of the surrounding bladder tube as disclosed by the second embodiment of Lyden.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the transverse portion (123) of Lyden to have a constant thickness that is smaller than the thickness of the surrounding bladder tube as disclosed by the second embodiment of Lyden in order to provide a secondary cushion for supporting and cushioning a wearer’s foot against larger loads which might exceed the cushioning capability of the primary cushioning provided by the bladder tube, i.e., to prevent bottoming-out of the sole structure overall and increase wearer comfort (See Lyden, Col. 7, lines 1-5).
Regarding claim 12, the modified sole structure of Lyden (i.e., as described with respect to claim 11 above) further teaches wherein the one or more deformation zones includes a plurality of deformation zones extending along the peripheral chamber (See Lyden Fig. 3c; compressible top portions of compressible bladder tube (120a) are defined along the entire length of the bladder).
Regarding claim 13, the modified sole structure of Lyden (i.e., as described with respect to claim 11 above) does not teach wherein the one or more deformation zones are defined by substantially straight sides of the peripheral chamber.
However, Lyden further discloses in another embodiment that the bladder tubes can have a rectangular cross-sectional shape (See Lyden, Col. 4, lines 49-51).  More specifically, this embodiment of Lyden teaches wherein the deformation zones include substantially straight sides of the peripheral chamber (compressible tube having a rectangular cross-sectional shape would include at least one deformable substantially straight side).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to use the rectangular cross-sectional shape for the bladder tube disclosed by Lyden instead of the circular cross-sectional shape in the modified sole structure of Lyden, as the modification amounts to no more than the simple substitution of one known peripheral bladder cross-sectional shape for another with nothing more than the reasonable expectation of one cross-sectional shape performing just as well as the other to yield predictable results, i.e., peripheral cushioning support around a wearer’s foot.
Regarding claim 14, the modified sole structure of Lyden (i.e., as described with respect to claim 11 above) further teaches wherein the deformation zones are progressively defined along a length of the bladder (See Lyden Fig. 3c; compressible top portions of compressible bladder tube (120a) are defined along the entire length of the bladder).
Regarding claim 15, the modified sole structure of Lyden (i.e., as described with respect to claim 11 above) further teaches wherein the peripheral chamber includes a posterior segment disposed at a first end of the bladder and an anterior segment disposed at a second end of the bladder, the posterior segment having a greater thickness than the anterior segment (See annotated Fig. 4c of Lyden below; thickness of the bladder tube (120a) is greater at a posterior segment than at an anterior segment; Examiner notes that the term "segment" is very broad and merely means "one of the parts into which something is divided; a division, portion, or section". (Defn. No. 1 of "Random House Kernerman Webster's College Dictionary" entry via TheFreeDictionary.com)).

    PNG
    media_image2.png
    289
    620
    media_image2.png
    Greyscale

Annotated Fig. 4c of Lyden
Regarding claim 16, the modified sole structure of Lyden (i.e., as described with respect to claims 11 and 15 above) further teaches wherein the peripheral chamber includes one or more elongate segments connecting the anterior segment and the posterior segment, the thickness of the bladder continuously tapering from the posterior segment to the anterior segment (See annotated Fig. 4c of Lyden above; bladder tube (120a) includes elongate segments connecting anterior and posterior segments, the thickness of bladder tube (120a) continuously tapering from posterior segment to anterior segment).
Regarding claim 19, the modified sole structure of Lyden (i.e., as described with respect to claim 11 above) further teaches wherein the inner chamber is curved along a lengthwise direction of the bladder (See annotated Fig. 4c of Lyden above; transverse portion (123) is curved along a lengthwise direction where the transverse portion meets the bladder tube (120a).
Regarding claim 20, the modified sole structure of Lyden (i.e., as described with respect to claims 11 and 19 above) further teaches wherein the inner chamber is straight along a widthwise direction of the bladder (See Lyden Fig. 3a; transverse portion (123), as modified, is straight along a widthwise direction of the bladder).
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lyden, as applied to claim 11 above, and further in view of Schindler.
Regarding claim 17, the modified sole structure of Lyden (i.e., as described with respect to claim 11 above) does not teach a first barrier layer and a second barrier layer cooperating to define each of the inner chamber and the peripheral chamber.
However, Schindler, in a related footwear bladder art, is directed to a fluid-filled bladder that houses a tensile member inside (See Schindler, Fig. 13; abstract).  More specifically, Schindler teaches a first barrier layer and a second barrier layer cooperating to define each of the inner chamber and the peripheral chamber (See Schindler Fig. 13; first and second barrier layers (51, 52) are bonded together to define chambers therein).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to form the bladder chambers of the modified sole structure of Lyden using the bonded first and second barrier layers disclosed by Schindler, as bonding first and second layers to form a bladder is well-known and understood method of forming and enclosing a sealed chamber for a footwear bladder (See Schindler, [0061]-[0062]).
Regarding claim 18, the modified sole structure of Lyden (i.e., Lyden in view of Schindler as described with respect to claim 17 above) further teaches wherein the first barrier layer and the second barrier layer are attached to a tensile member in the inner chamber (See Lyden Fig. 4c; interior wall (126), i.e., a tensile member, is positioned within the transverse portion (123) and would be bonded between the first and second barrier layers of the bladder as modified above with respect to Schindler).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  US 2019/0062614 to Steinbeck; US 2018/0255871 to Conway et al.; US 2018/0064208 to Hurd et al.; USPN 8,789,294 to Dojan et al.; and US 2009/0288313 to Rapaport et al. are each directed to sole structures having tensile members enclosed in a bladder.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038. The examiner can normally be reached M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732